Citation Nr: 0519263	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  94-45 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Entitlement to service connection for an anxiety disorder 
including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to January 
1968.

This case came to the Board of Veterans' Appeals (Board) from 
a July 1993 RO decision which denied service connection for 
PTSD.  The veteran filed a notice of disagreement in June 
1994.  In August 1994, the RO issued a statement of the case, 
and in October 1994, the veteran perfected his appeal.

In May 1997, the Board determined the proper issue in this 
case to be whether new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for PTSD, and remanded the case for additional 
evidentiary development.  After completing only a portion of 
the requested development, the case was returned to the 
Board.

In September 2002, the Board issued a decision which found 
that new and material evidence had been presented, and 
reopened the veteran's claim of entitlement to service 
connection for PTSD.  Thereafter, in September 2002, the 
Board undertook additional development on the veteran's claim 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2).  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") invalidated 38 C.F.R. § 
19.9(a)(2), in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (hereinafter 
"DAV").  Accordingly, in September 2003, the Board remanded 
this case to the RO for additional evidentiary development 
and to ensure compliance with the Veterans Claims Assistance 
Act of 2000.  


FINDINGS OF FACT

1.  The veteran was treated for anxiety in service and since 
then has had various psychiatric diagnoses including anxiety 
neurosis, anxiety disorder and PTSD.   

2.  There is competent evidence reflecting a diagnosis of 
PTSD linked to service.  


CONCLUSION OF LAW

An anxiety disorder, including PTSD were incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  the 
veteran's statements and contentions; his service medical and 
personnel records; private and VA medical treatment records 
dated from 1976; and VA examinations in 1977 and 1993.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence submitted by the veteran or on 
his behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the claim.  

The veteran contends that his psychiatric disability was 
incurred in service.  He contends the death of 3 of his 
friends in Vietnam resulted in his development of PTSD.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

Historically, the veteran served on active duty in the Army 
from April 1966 to January 1968.  His service personnel 
records revealed that he served in the Republic of Vietnam, 
from December 15, 1966 to January 4, 1968.  During this time 
frame, he was assigned to the 155th Transportation Company, 
and his inservice specialty was listed as longshoreman 
helper.  

Service medical records dated in October and November 1967, 
reflect complaints of nervousness and chest wall pain.  The 
reports indicate that he was diagnosed with anxiety, for 
which he was prescribed Librium.  His separation examination, 
performed in January 1968, noted the veteran's history of 
nervousness and depression or excessive worry.  The 
examiner's summary noted nervousness and insomnia.    

Post service records reflect psychiatric treatment beginning 
in 1976, and include diagnoses of anxiety, anxiety neurosis, 
schizophrenia, generalized anxiety disorder and PTSD.  The 
PTSD was linked to the veteran's description of the death of 
his friends in Vietnam.  The United States Armed Services 
Center for Research of Unit Records, USASCRUR, has confirmed 
the death of two individuals whose names closely correspond 
to those mentioned by the veteran as precipitating his PTSD, 
and occurring at the time the veteran reported.  

Given the veteran's treatment in service for an anxiety 
disorder, the post service treatment of the disorder and 
diagnosis of PTSD, (itself an anxiety disorder), linked to 
in-service events, the Board concludes that under the unique 
circumstances of this case, a basis upon which to grant 
service connection for an anxiety disorder, including PTSD 
has been presented.  Accordingly, the appeal is granted.  


As the Board has fully granted the veteran's claim for 
service connection, a detailed discussion of the Veterans 
Claims Assistance Act of 2000 (VCAA), and its implementing 
regulations, is unnecessary.  Any potential failure of VA in 
fulfilling its duties to notify and assist the veteran is 
essentially harmless error.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  


ORDER

Service connection for an anxiety disorder, including post-
traumatic stress disorder is granted.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals







Through his statements herein, the veteran has alleged 
multiple in-service stressors in support of his claim.  In a 
December 1991 statement, he reported that he had orders to 
travel to Vietnam on December 16, 1966.  He attempted to 
avoid or delay this scheduled departure by seeking an 
evaluation of his bilateral hearing loss.  Following his 
evaluation, he was told he was going to be sent to Vietnam on 
a stand-by basis with the next company heading there.  He 
reported that he traveled to Vietnam with a different 
company, but that he knew some of the soldiers from basic 
training.  Immediately after landing, he reported that they 
were attacked, and that his friends, "CV", "T", and "C", 
were killed.

A review of the veteran's post-service treatment records 
revealed psychiatric treatment beginning in 1976.  Private 
treatment records, dated in 1976, revealed diagnoses of 
anxiety, for which he was prescribed Librium.  Subsequent VA 
and treatment records revealed ongoing psychiatric treatment.  
A VA psychiatric examination, dated in January 1977, 
concluded with a diagnosis of anxiety neurosis with 
depression.  A private psychiatric evaluation, dated in 
November 1986, was received from J. Reyes, M.D.  The report 
noted the veteran's complaints of feeling persecuted 
following his discharge from the service due to his poor 
hearing.  The report also noted that he has flashbacks of 
Vietnam.  It concluded with a diagnosis of schizophrenia, 
chronic undifferentiated type.  

A private psychiatric evaluation, dated in March 1992, was 
received from J. Reyes, M.D.  The report noted the veteran's 
in-service history of being attacked by the enemy, and 
witnessing the death of his good friends.  It also noted that 
he has frequent flashbacks of this incident.  The report 
concluded with a diagnosis of PTSD.  A private psychiatric 
evaluation, dated in December 1992, was received from L. 
Colon, M.D.  The report noted that the veteran had medical 
evidence, dated in November 1976, which referred to his 
history of nervous symptoms since his discharge from the 
service.  The report noted his complaints of flash backs 
relating to his military service in Vietnam.  The report 
concluded with a diagnosis of PTSD.

In February 1993, a VA psychiatric examination was conducted.  
The examination report concluded with a diagnosis of 
generalized anxiety disorder.  

A private treatment report, dated in April 2002, was received 
from L. Colon, M.D. The report noted a gradual and continuous 
deterioration of the veteran's emotional condition over the 
years.  It concluded with a diagnosis of PTSD.  

After reviewing the veteran's stressor statements, his 
service medical and personnel records, as well as the 
response from the USASCRUR, the Board finds there is credible 
supporting evidence that at least one of the veteran's 
claimed in-service stressors occurred.  More importantly, 
giving the veteran the benefit of the doubt, the Board is 
satisfied that the veteran has submitted credible supporting 
evidence of the in-service stressors upon which a diagnosis 
of PTSD has been given. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Thus, all elements to 
grant service connection for PTSD are met.

B.  Anxiety Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
With regard to another type of anxiety disorder (besides the 
anxiety disorder of PTSD), the February 2003 VA examination 
diagnosed the veteran with generalized anxiety disorder.  The 
Board notes that the veteran's service medical treatment show 
complaints of and treatment for anxiety during service, and 
his post service medical treatment records reflect ongoing 
treatment for this condition.  In addition, he has given a 
credible account of anxiety beginning during service, with 
continuity of symptomatology of anxiety since then.  See 
38 C.F.R. § 3.303(b).  All things considered, his current 
chronic anxiety disorder (besides PTSD) may be traced to 
service onset.

In sum, an anxiety disorder including PTSD was incurred in 
service, and service connection for such is granted.  The 
benefit-of-the-doubt rule has been applied in reaching this 
decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).





 Department of Veterans Affairs


